     Case: 1:21-cv-01279 Document #: 22 Filed: 05/06/21 Page 1 of 2 PageID #:1344



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

KTM AG,                                                 )
                                                        )   Case No. 21-cv-1279
                Plaintiff,                              )
                                                        )
                                                        )    Judge Robert M. Dow, Jr.
v.                                                      )
                                                        )
THE INDIVIDUALS, CORPORATIONS,                          )
LIMITED LIABILITY COMPANIES,                            )
PARTNERSHIPS AND UNINCORPORATED                         )
ASSOCIATIONS IDENTIFIED                                 )
ON SCHEDULE A HERETO,                                   )
                                                        )
                Defendants.                             )

                                        NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, May 12, 2021, at 9:15 a.m., Plaintiff, by its

counsel, shall appear before the Honorable Robert M. Dow, Jr., and present Plaintiff’s Ex-Parte Motion to

Extend the Temporary Restraining Order.

                                        Respectfully submitted,

Dated: May 6, 2021
                                        By:     s/Michael A. Hierl             _
                                                Michael A. Hierl (Bar No. 3128021)
                                                William B. Kalbac (Bar No. 6301771)
                                                Robert P. McMurray (Bar No. 6324332)
                                                Hughes Socol Piers Resnick & Dym, Ltd.
                                                Three First National Plaza
                                                70 W. Madison Street, Suite 4000
                                                Chicago, Illinois 60602
                                                (312) 580-0100 Telephone
                                                (312) 580-1994 Facsimile
                                                mhierl@hsplegal.com

                                                Attorneys for Plaintiff
                                                KTM AG
    Case: 1:21-cv-01279 Document #: 22 Filed: 05/06/21 Page 2 of 2 PageID #:1345



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of

Motion was filed electronically with the Clerk of the Court and served on all counsel of record and

interested parties via the CM/ECF system on May 6, 2021.



                                                           s/Michael A. Hierl




                                                    2
